TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 6, 2017



                                     NO. 03-16-00713-CV


                    James C. Guzman and Gloria A. Guzman, Appellants

                                                v.

  The Bank of New York Mellon f/k/a The Bank of New York as Successor in Interest to
  JP Morgan Chase Bank, N.A., not Individually but Solely as Trustee for the Holders of
 Bear Stearns Asset Backed Securities Trust 2006-2, Asset Backed Securities Trust 2006-2,
                                        Appellee




       APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 21, 2016. Having

reviewed the record, the Court holds that appellants have not prosecuted their appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellants shall pay all costs relating to this appeal, both in this Court and

the court below.